Citation Nr: 0500289	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a low back disorder from 
February 22, 2000?

2.  What evaluation is warranted for pseudofolliculitis 
barbae from August 14, 2000?

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1978 to August 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision granted 
entitlement to service connection for a low back disorder and 
assigned a 10 percent evaluation effective from February 22, 
2000; granted entitlement to service connection for 
pseudofolliculitis barbae and assigned a noncompensable (zero 
percent) rating effective from August 14, 2000.  

The appeal also arises from a September 2002 RO decision 
denying entitlement to service connection for a left knee 
disorder.  By that rating action the RO granted a 20 percent 
evaluation for the service-connected low back disorder, and a 
10 percent evaluation for pseudofolliculitis barbae.  An 
August 2003 Decision Review Officer increased the initial 
evaluation for pseudofolliculitis barbae to 30 percent 
disabling.  

The Board refers for RO review the March 2001 claim of clear 
and unmistakable error (CUE) in the June 1995 denial of 
service connection for pseudofolliculitis barbae.  This is 
necessarily is a basis of entitlement to an effective date 
for service connection for pseudofolliculitis barbae prior to 
August 14, 2000.  

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  As this issue is not currently certified or 
developed for appellate review, it is referred to the RO for 
appropriate action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.



REMAND

The Decision Review Officer in an August 2003 rating action 
concluded that the 30 percent evaluation assigned for 
pseudofolliculitis barbae effective from August 14, 2000 was 
the maximum schedular rating for that disorder, and thereby 
concluded that the veteran's appeal as to that disorder was 
satisfied.  

The veteran's pseudofolliculitis barbae was rated by the RO 
by analogy to acne under 38 C.F.R. § 4.118, Diagnostic Code 
7828, and a 30 percent evaluation is the maximum rating under 
that code.  However, pseudofolliculitis barbae might also be 
ratable under 38 C.F.R. § 4.118, Diagnostic Code 7800, based 
on resulting disfigurement of the head, face, or neck, with 
the maximum schedular rating of 80 percent under that code.  
Hence, the claim of entitlement to a higher initial 
evaluation for pseudofolliculitis barbae remains on appeal in 
the absence of a signed withdrawal of that claim by the 
veteran.  38 C.F.R. § 20.204 (2003).  Because a higher 
evaluation for pseudofolliculitis barbae is at issue, the 
veteran should be afforded a VA examination to ascertain the 
current level of that disability.  

Under 38 U.S.C.A. §  5103 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  Regarding the claim for service 
connection for a left knee disorder, a sufficient VCAA letter 
has not yet been issued.  VCAA letters in January 2002 and 
May 2002 addressed the veteran's claims for service 
connection generally, but did not specifically inform what VA 
would do and what the veteran must do in furtherance of his 
claim for service connection for a left knee disorder.  
Further, under Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004) VA must specifically request that the veteran submit 
all pertinent evidence in his possession.  

The failure to provide specific notice in a VCAA letter is 
not a deficiency with regard to the low back disorder and 
pseudofolliculitis barbae claims, because the veteran was 
informed of the development requirements and duties 
associated with those claims by a VCAA letter issued in 
February 2001.  That letter addressed claims for entitlement 
to service connection.  While the claims of entitlement to 
higher initial evaluations are downstream issues from the 
issues of entitlement to service connection, Grantham v. 
Brown, 114 F.3d 1156 (1997), VA's General Counsel has held 
that a VCAA notice is not required for such downstream 
issues, and that a United States Court of Appeals for 
Veterans Claims (Court) decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(2004).  The Board is bound by this opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  

A service medical X-ray report dated in November 1983 notes 
that the veteran had trauma to the left knee following 
jumping from a tank.  Left knee X-ray findings were negative 
for fracture or effusion.  

A July 1992 physical therapy evaluation record notes the 
veteran's complaint of left intra-patellar syndrome.  These 
symptoms were being treated with Motrin over the prior three 
weeks.  A physician noted that the veteran had been placing 
most of his weight on the left lower extremity due to right 
knee problems.  The veteran complained of gradually 
increasing symptoms when climbing stairs.  He denied a 
history of any injury.  The examiner assessed patellofemoral 
pain syndrome of the left knee with possible early activity-
related patellar tendonitis.  The veteran received a one-
month limited duty profile in August 1992 based on his left 
knee pain.  Service medical records  contain no other 
treatments or positive medical findings for the left knee.

Based on these service medical records findings, the Board 
believes that a VA examination is in order to address the 
presence of any current left knee disorder and the 
etiological relationship, if any, between the veteran's 
period of service, and his service-connected right knee and 
low back disorders.  In a May 2002 treatment note, Peter J. 
Spohn, M.D., noted that the veteran tended to put more weight 
on his left knee due to problems with both his right knee and 
his back.  Thus, all three theories of entitlement to service 
connection (direct, secondary to right knee disorder, and 
secondary to low back disorder) are raised by the record, and 
must be addressed on examination.  

The veteran was examined for his claimed back disorder in 
April 2000, February 2002 and July 2003.  While the veteran 
presented significant complaints of pain and dysfunction, the 
February 2002 and July 2003 examiners noted that the veteran 
had greater range of motion than he demonstrated during 
formal examination, and these two examiners concluded that 
while the veteran had low back disability, there was 
significant symptom magnification.  The April 2000 examiner 
emphasized that the veteran exhibited minimal effort during 
the examination.  Thus, presented is the question whether an 
accurate profile of the veteran's back disorder has been 
obtained.  The veteran also reported upon VA treatment in 
January 2004 that his back had improved since he stopped 
working.  Accordingly, another VA examination is in order to 
assist in ascertaining the current level of disability of the 
veteran's low back disorder.  

The veteran in October 2004 submitted a copy of a September 
2004 Social Security Administration (SSA) decision granting 
the Social Security disability benefits.  The Court has held 
that where a veteran is in receipt of Social Security 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, 
these medical records must be obtained for association with 
the claims folder.  (While the Federal Office of Personnel 
Management sent VA records in June 2004 related to the 
veteran's award of disability retirement from the Post 
Office, this set of records is separate from that used for 
SSA benefits adjudication.)  

The representative has submitted some private treatment 
records related to the appealed claims, including by December 
2001 and June 2002 submissions.  However, additional records 
should be requested from Walter James Evans, M.D., of 
Florence, South Carolina, and Peter J. Spohn, M.D, of 
Florence, South Carolina, regarding their treatment of the 
veteran's low back disorder and left knee disorder.  It is 
not apparent from a November 2001 treatment evaluation note 
whether Blake H. Moore, M.D., of Kingstree, South Carolina, 
provided ongoing treatment or a single evaluation for the 
veteran's pseudofolliculitis barbae.  Records of treatment 
from all these sources should be requested upon remand.  

The veteran also received treatment at the Charleston, South 
Carolina VA Medical Center (VAMC).  Records dated since March 
2001 have not been requested from that facility, and should 
be upon remand.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The veteran should be afforded an 
additional VCAA notice letter 
addressing his claim of entitlement to 
service connection for a left knee 
disorder.  The letter must specifically 
address what development has been 
undertaken, what the veteran must do, 
and what VA will do in furtherance of 
his claims.  The letter must inform the 
veteran of evidence needed to 
substantiate his claims.  The letter 
must also request that he submit all 
pertinent evidence he possesses in 
furtherance of his claims.  Any 
response received should be associated 
with the claims folders, and any 
development indicated by a response 
should be undertaken.  

2.  The veteran should also be asked 
about any recent treatment for his 
disorders on appeal, both VA and 
private.  With appropriate 
authorization, these records should be 
obtained and associated with the claims 
folders.  The RO must specifically 
request copies of all treatment records 
from Walter James Evans, M.D., of 
Florence, South Carolina; Peter J. 
Spohn, M.D, of Florence, South 
Carolina; and Blake H. Moore, M.D., of 
Kingstree, South Carolina.  The RO must 
also obtain all records of treatment at 
the Charleston, South Carolina VAMC 
beginning in March 2001.  All records 
and responses received must be 
associated with the claims folder.  

3.  The RO should obtain and associate 
with the claims file copies of  all 
medical records underlying the 
September 2004 Social Security 
disability award determination. 

4.  Thereafter, the veteran must be 
afforded VA orthopedic and 
neurological examinations.  The 
orthopedic examination is to address 
medical questions raised for both his 
left knee service connection claim 
and his low back increased rating 
claim.  The neurological examination 
is to address the nature and extent 
of the appellant's low back disorder.  
The claims folders are to be made 
available for the examiners to review 
for the examinations.  In accordance 
with the latest AMIE worksheets for 
rating low back disorders the 
examiners are to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints 
and the nature and extent of any low 
back disability and associated 
radiculopathy.  This should include 
review of the VA examination reports 
dated in April 2000, February 2002 
and July 2003, as well as VA and 
private treatment records.
 
Regarding the left knee, the 
orthopedic examiner must identify any 
current disability.  For each 
diagnosed disorder, the examiner must 
address whether it is at least as 
likely as not that the disorder 
developed during the veteran's period 
of service from September 1978 to 
August 1992.  The examiner must 
address whether it is at least as 
likely as not that the disorder 
developed or was aggravated by his 
service-connected right knee 
disorder.  The examiner must address 
whether it is at least as likely as 
not that the disorder developed or 
was aggravated by his service-
connected low back disorder.  
Finally, the examiner must address 
whether it is at least as likely as 
not that any current left knee 
disorder developed or was aggravated 
by, the combination of these two 
disorders.  A complete rationale for 
any opinions expressed must be 
provided. 

5.  After completion of development 
instructions 1 to 3, the veteran must 
be also afforded a VA dermatological 
examination to ascertain the nature and 
severity of his pseudofolliculitis 
barbae.  The claims folders are to be 
made available for the examiner to 
review for the examination.  In 
accordance with the latest AMIE 
worksheet for rating diseases with 
disfigurement of the head, face and 
neck, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints and the nature and extent of 
any pseudofolliculitis barbae.  The 
examiner should include unretouched 
color photographs of the affected areas 
with her/his report.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  The 
left knee service connection claim must 
be addressed both on the basis of 
entitlement to direct service 
connection, and on the basis of 
entitlement secondary to service-
connected right knee and low back 
disorders.  The RO should issue an 
appropriate notice of that rating 
action.  If any benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


